Citation Nr: 0205554	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  95-37 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right inguinal herniorrhaphy with nerve 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from January 1987 to February 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  When the case was before the Board in 
September 1998, some of the issues on appeal were decided, 
while the issue of entitlement to an initial evaluation in 
excess of 10 percent for residuals of a right inguinal 
herniorrhaphy with nerve impairment was remanded to the RO 
for further development.  The case was returned to the Board 
in April 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The nerve impairment due to a right inguinal 
herniorrhaphy is mild.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy with nerve 
impairment have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338, 
§§ 4.124, 4.124a, Diagnostic Codes 8526, 8626, 8726, 8530, 
8630, 8730 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of inguinal hernias 
and post-operative residuals, to include those pertaining to 
neurologic impairment.  The veteran has also been notified of 
the evidence considered by the RO and the reasons for its 
determination.  He has further been notified as to the 
provisions of the VCAA.  The RO has afforded the veteran 
appropriate examinations.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Service medical records include an October 1994 Medical Board 
report that summarizes the veteran's service medical history 
as follows:  The veteran underwent uneventful surgical repair 
of a right inguinal hernia in December 1992.  There was no 
evidence of post-operative recurrence, but the veteran 
complained of right groin pain.  In August 1993, it was 
determined the veteran probably had an entrapped nerve 
syndrome.  Exploratory surgery revealed an extensive cicatrix 
formation that was excised, with initial improvement post-
operatively.  Service records note that in September 1993 the 
veteran again complained of right groin pain as well as right 
testicular enlargement.  Examination in October 1993 revealed 
a mildly tender epididymis with an essentially normal testis.  
The veteran's complaints continued through December 1993.  In 
August 1994, the veteran underwent laparoscopic exploration; 
no significant pathology was observed.  The October 1994 
Medical Board examination showed "very mild tenderness" in 
the area of the testicle cord and groin, without other 
substantial abnormalities noted.  The diagnosis was residual 
pain right testis and cord.  The Medical Board determined the 
veteran was not able to perform his full duty and recommended 
discharge.  

The veteran underwent VA examinations in June 1995.  He 
complained of pain in the right testicular region.  He denied 
urinary frequency or control problems.  Laparoscopy and 
hernia repair scars were noted.  

A Family Health Center record dated in September 1995 notes 
evidence of tenderness and swelling in the right scrotum.  

The veteran appeared for a personal hearing before a hearing 
officer at the RO in October 1995.  He reported having 
testicular pain with all movements or even on contact with 
tight clothing.  He also described numbness in the region on 
a daily basis.  He indicated the pain forced him to walk with 
a limp.  He also stated he no longer felt as if he could work 
as a mechanic due to the requirement of lifting or pulling 
heavy equipment, and was thus making half the money he 
formerly made as a mechanic.  In his Form 9, received in 
November 1995, the veteran argued that a 50 percent rating 
was warranted for his groin pain.

The veteran underwent further VA examinations in November 
1995.  In connection with a scars examination, the examiner 
noted a 3.5 inch linear, whitish operative scar in the right 
pubic area, without keloid adhesion or herniation and without 
inflammation, swelling, depression, vascular supply or 
ulceration.  There was marked tenderness in the area adjacent 
to the right scrotum, with resulting limitation of function 
with walking, hopping or sexual performance.  Alimentary 
appendages examination was also performed.  The veteran 
complained of pain and numbness in the scrotal area, 
sometimes spreading down the leg.  That examiner noted marked 
tenderness of the operative scar and of the adjacent area of 
the hypogastric region, without hernia recurrence.  A light 
stroke to the right scrotum was stated to create a startle 
reaction with severe pain.  There was paresthesia at the 
proximal half of the right thigh located at the medial 
aspect.  There was no muscle or motor involvement of the 
right leg.  The diagnosis was right iliac inguinal cutaneous 
neuralgia.  Examination of the testes was also conducted.  
The veteran denied any problems with impotence or urination.  
Examination revealed no abnormalities of the testes or 
phallus.  The diagnosis was chronic subjective right 
testicular pain without objective findings.

A February 1998 VA medical record notes right inguinal pain 
of constant duration, moderate in severity.  The veteran 
indicated it was affecting his new job.  Examination revealed 
right groin tenderness.  A report of surgical consultation 
notes the veteran's pain was partially relieved by Motrin.  
Examination revealed no swelling and no hyperesthesia.  The 
physician noted the surgical incision to be healed.  The 
impression was questionable nerve injury/neuroma.  Also 
suggested was a possible testicular nodule.  

A November 1998 VA outpatient record notes continued 
complaints of right anterolateral thigh and groin pain, 
without significant improvement from medications.  The 
impressions were right ilioinguinal and lateral femoral 
cutaneous nerve neuropathy.  Records dated in December 1998 
note the veteran was receiving a monthly nerve block to 
control the pain.  

The veteran presented for a VA examination in April 1999.  
The examiner noted the veteran's history of right groin pain, 
for which VA had prescribed medications that were of some 
help.  Also noted was that the veteran had had a nerve block 
and had had local injections, but that he stopped treatment 
as the procedure was painful.  He indicated receiving 
novocaine injections, the last in December 1998.  He also 
indicated he was no longer taking his prior medications.  The 
veteran complained of pain and numbness, to include with 
activity.  Examination revealed a tender right pubic area 
scar.  The scrotum was unremarkable.  The inguinal ring on 
both sides was closed.  The impression was status post right 
inguinal herniorrhaphy in 1992, with exploratory surgery 
times two.  Also noted was chronic right inguinal pain.  The 
examiner referenced a separate VA neurologic examination 
report.  

Neurologic examination in April 1999 revealed the veteran to 
demonstrate a normal gait and station and normal strength in 
all muscle groups.  Muscle tone and coordination were intact, 
and reflexes were symmetric.  Sensory examination revealed an 
area 11 inches in length by six inches in width in the 
anterolateral portion of the right thigh, in the distribution 
of the lateral femoral cutaneous nerve, where sensation was 
diminished and dysesthetic.  There was also an area of 
dysesthesia and decreased sensation in the right inguinal 
region.  The diagnosis was partial neuropathy.  The examiner 
identified involvement of the right ilioinguinal and 
iliofemoral nerves and the right lateral femoral cutaneous 
nerve, the latter stated to be partial and mild.  The 
examiner commented that the veteran's neurologic problem 
should not make him unable to work.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

38 C.F.R. § 4.114, Diagnostic Code 7338 provides that a 
noncompensable rating is assigned where an inguinal hernia is 
not operated but remediable, or where it is small, reducible, 
or without true hernia protrusion.  Compensable ratings under 
Diagnostic Code 7338 require the presence of an active, 
and/or recurrent hernia.  In this case the entire medical 
evidence of record is negative for indication that the 
veteran has an active, recurrent inguinal hernia to warrant 
assignment of even a compensable evaluation under Diagnostic 
Code 7338.  Thus, the veteran is rated based on residuals.  
He is in receipt of a separate 10 percent rating for the 
herniorrhaphy scar, and his appeal for a higher initial 
rating for the scar was denied when the case was before the 
Board in September 1998. 

With respect to the residual nerve impairment currently 
before the Board, the veteran argues that a higher evaluation 
is warranted because he has pain and numbness in the groin 
with resulting limitation in activities, such as walking.  He 
also asserts that his symptoms increase when any tight 
clothing rubs against his groin area.

38 C.F.R. § 4.120 (2001) provides that neurologic 
disabilities are to be rated in proportion to the impairment 
of motor or sensory function, and that in rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.

Diagnostic Codes 8510 to 8730 pertain to neurologic 
impairment, providing for the evaluation of complete and 
incomplete paralysis as well as neuritis and neuralgia.  
38 C.F.R. § 4.124a generally provides that the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
It further provides that when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (2001).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The medical evidence of record identifies neuropathy of the 
right ilioinguinal and right femoral nerves.

Incomplete paralysis, neuralgia or neuritis of the anterior 
crural (femoral) nerve warrants a 10 percent evaluation if it 
is mild, a 20 percent evaluation if it is moderate or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8526, 8626, 8726.

Severe to complete paralysis of the ilioinguinal nerve 
warrants a 10 percent evaluation while mild to moderate 
impairment of this nerve warrants a noncompensable 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 
8730.

The medical evidence is consistent in showing no organic 
changes affecting the veteran's groin area and no pathology 
affecting his genitourinary system.  He consistently denies 
problems with urination or impotence, and external 
examinations have repeatedly revealed no abnormalities, to 
include no evidence of atrophy, muscle weakness, or lost 
reflexes.  The veteran's manifestations are limited to 
subjective complaints of pain and numbness.  The examination 
reports, as well as other clinical evidence, note only a 
purely sensory impairment, described as pain and a decreased 
sensation in the right inguinal area and in the distribution 
of the cutaneous nerve in the right thigh . 

The veteran complains that his pain is more severe and 
results in disability not adequately compensated for in the 
current rating assignment.  He has argued that an inability 
to continue in his chosen line of work as a mechanic and 
impairment of his ability to engage in certain activities.  
However, there is no competent, objective evidence of more 
than sensory involvement or any neurologic impairment of more 
than a mild degree that is residual to his inguinal hernia 
and treatment therefor.  One examination report specifically 
describes the veteran's cutaneous nerve involvement as only 
mild.  

As noted above, mild to moderate impairment of the 
ilioinguinal nerve is considered noncompensably disabling 
under the schedular criteria while mild impairment of the 
femoral nerve warrants a 10 percent evaluation under the 
schedular criteria.  Therefore, the Board has concluded that 
at no time during the initial evaluation period has the 
disability warranted an evaluation in excess of 10 percent.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The Board first notes that the veteran has not alleged the 
existence of unusual manifestations of the disability.  
Moreover, the medical evidence shows that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  Also, although the veteran complains of pain of a 
severity interfering with work, the schedular criteria 
contemplate pain and industrial impairment.  The veteran has 
not required hospitalization for the disability since his 
discharge from service and there is no other indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a right herniorrhaphy with nerve 
impairment is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

